Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 3/28/2020 and IDS filed on 3/30/2020. 
Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Camilus et al. (U.S. Pub. No. 2019/0378020 A1).


As per claim 1, Camilus discloses:
A method for optimizing an enterprise application, the method comprising: 
configuring a data-based model using historical field data of an enterprise (See Para [0069]-[0070], i.e. capture historical data spanning several months…historical data perform machine learning to generate models); 
configuring a physics-based model using simulated data of the enterprise 
(See Para [071]-[0073], i.e. perform data simulation and pre-training…training predictive 
building model based on the simulated energy usage data); 
validating data obtained through the data-based model by: identifying a 
sub-component of the enterprise application (See Para [0083], i.e. building 
equipment, See Figures 1-3, See Para [0044]-[0067], See Para [0109], i.e. 
HVAC…cooling coil)); 
extracting features of the sub-component through the physics-based model (See Para [0083], i.e. building equipment, See Figures 1-3, See Para [0044]-[0067], See Para [0109], i.e. HVAC…cooling coil); 
obtaining data from virtual sensors through the physics-based model (See Para [0088], i.e. simulation to generate historical data…learn from the simulated history data…temperature of a thermostat [data such as temperature which can be from simulation is considered as data from virtual sensors, as temperature is obtained from simulation]); and 
training the data based model using the data obtained from field sensors (See Para [0011], i.e. collect actual building data…from sensors, See Para [0095]-[0099]) ; 
providing real-time feedback to the physics-based model based on field observations through the data-based model (See Para [0098]-[0099], i.e. continuous feedback, See Para [0114]); and 
predicting a consistent control action based on the data generated through the data-based model and accepted by the physics-based model (See Figure 5, i.e. 534 – energy saving equipment setting predictions, See Para [0070]-[0082], i.e. generate operating setting, See Para [0085]-[0100]). 

As per claim 2, Camilus discloses all of the features of claim 1 as discloses above wherein Camilus also discloses wherein configuring the data-based model using historical field data of an enterprise comprises: reconciling and validating the data to detect erroneous or missing sensor data values and generate noise free data; and updating and storing the validated data in a database to develop the data-based model (See Para [0079], i.e. normalize the weather data, See Para [0092], -[prior art normalize data is considered as the reconciling and validating as cited above, as it generate higher quality data])

As per claim 3, Camilus discloses all of the features of claim 1 as discloses above wherein Camilus also discloses wherein configuring the physics-based model comprises: obtaining machine specification sheets and operating parameters of the enterprise application; and training the building of physics-based model to operate on basis of governing laws of physics, such as, but not limited to, one of thermodynamics, mass energy balance, electromagnetism, mechanics, electrical, and heat and mass transfer operations (See Para [0072], i.e. physical properties of building…ambient temperature, See Para p—78], i.e. physic modeling algorithm…heat transfer models…equipment models)

As per claim 4, Camilus discloses all of the features of claim 1 as discloses above wherein Camilus also discloses wherein validating data obtained through the data-based model comprises removing inconsistencies from the models during the training, wherein the training is performed using a deep learning technique (See Para [0079], i.e. normalize the weather data, See Para [0092], See Para [0041], i.e. deep learning, See Para [0069]-[0078], i.e. deep learning). 

As per claim 5, Camilus discloses all of the features of claim 1 as discloses above wherein Camilus also discloses wherein providing real-time feedback to the physics-based model comprises: incorporating real-time data from the data-based model to simulate the sub-component; and calibrating the physics-based model in real time to make the physics-based model more accurate (See Para [0098]-[0099], i.e. continuous feedback, See Para [0114] –[prior art allow user adjust the model, considered as the calibration as cited above]).

As per claim 6, Camilus discloses all of the features of claim 1 as discloses above wherein Camilus also discloses wherein predicting a consistent control action comprises: a constraint based model selection, training, and scoring; and a traditional based selection, validation and scoring (See Figure 5, i.e. 534 – energy saving equipment setting predictions, See Para [0070]-[0082], i.e. generate operating setting, See Para [0085]-[0100] –[prior art provided suggesting setting based on model that use machine learning in order to conserve energy is considered as the predicting consistent control action as cited above]).

As per claim 7, Camilus discloses all of the features of claim 1 as discloses above wherein Camilus also discloses wherein predicting a consistent control action further comprises providing recommendation based on the data generated through the data-based model and accepted by the physics-based model (See Figure 5, i.e. 534 – energy saving equipment setting predictions, See Para [0070]-[0082], i.e. generate operating setting, See Para [0085]-[0100]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/           Primary Examiner, Art Unit 2851